COBB, Judge.
While appellant has raised several issues on appeal, we find only one has merit.
Robinson was convicted of home invasion robbery (Count I), aggravated assault with a deadly weapon (Count II), grand theft (Count III) and battery (Count IV). He was sentenced to ten years incarceration on Count I, five years incarceration on Count II concurrent with Count I, and time served on Counts III and IV.
As Robinson correctly points out, the sentencing guidelines in effect at the time the offenses were committed do not rank home invasion robbery, thus triggering section 921.0013(3), Fla. Stat. (1993), which requires Count I to be scored as a level 7 offense.
Accordingly, we affirm all convictions but reverse the sentences and remand for resen-tencing utilizing a corrected seoresheet.
AFFIRMED IN PART; REVERSED IN PART.
HARRIS and THOMPSON, JJ., concur.